Citation Nr: 1033123	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  04-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1973 to 
April 1974.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefit sought on appeal.

In June 2009, the Veteran's representative and VA's General 
Counsel filed a Joint Motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion in 
June 2009.  The basis for the motion included VA's failure to 
fulfill its duty to assist the Veteran in the collection of 
evidence.  Specifically, the remand required that the Board seek 
to obtain records of the Veteran's award of disability benefits 
from the Social Security Administration.  

In addition, in this instance, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has recently 
held that, although an appellant's claim identified posttraumatic 
stress disorder without more, it cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors-including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, however described, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service 
connection for posttraumatic stress disorder, the Board notes 
that the Veteran has been diagnosed with and sought treatment for 
multiple acquired psychiatric disorders, including both 
posttraumatic stress disorder and depressive disorder.  The Board 
thus finds that, pursuant to Clemons, supra, the Veteran's 
service connection claim is best characterized as one for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder.  See Clemons, 23 Vet. App. 1 (2009).


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board recognizes that the present case, which involves 
allegations of personal assault (the alleged sexual assault of 
the Veteran by fellow soldiers on three separate occasions) falls 
within the category of situations in which it is not unusual for 
there to be an absence of service records documenting the events 
about which a veteran complains.  See, e.g., Patton v. West, 12 
Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, 
Chapter 1, Section D, Paragraph 17 of the VA Adjudication 
Procedures Manual Rewrite (M21-1 MR), personal assault is an 
event of human design that threatens or inflicts harm.  Examples 
of this are rape, physical assault, domestic battering, robbery, 
mugging, and stalking.  Id.  Service records may not contain 
evidence of personal assault, and alternative sources, including 
testimonial statements from confidants such as family members, 
roommates, fellow service members, or clergy, may provide 
credible evidence of an in-service stressor premised on personal 
assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The 
Manual also notes that because personal assault can be an 
extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, making it difficult 
to obtain direct evidence and requiring that alternative evidence 
be sought.

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based 
on in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

The Board notes that § 3.304(f)(4) also stipulates that VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.

In this case, a review of the record reflects that the Veteran 
has not been apprised of 38 C.F.R. § 3.304(f)(4) or that evidence 
from other sources could help corroborate the claimed in-service 
sexual assault stressors.  Nor has he been provided a list of 
those alternative sources from which he could submit evidence to 
help substantiate the stressor incidents.  As such, the agency of 
original jurisdiction (AOJ)should further develop the Veteran's 
claim in accordance with those special alternative evidentiary 
development procedures associated with personal assault claims as 
noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, 
Subpart ii, Chapter 1, Section D, Paragraph 17.

Thus, the Board finds action is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim; those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of disability; 
and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt 
to obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board further notes that the record contains multiple 
statements the Veteran has made to his VA treatment providers 
concerning an award of disability benefits from the Social 
Security Administration (SSA).  However, no medical records 
substantiating the findings are present in the claims file.  As 
records associated with the Veteran's SSA determination could be 
relevant to the claim on appeal, any available medical or other 
records associated with the Veteran's award of SSA disability 
benefits must be obtained and associated with the claims file.  
The Board notes that once VA is put on notice that the Veteran 
has been granted SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio, 16 Vet. 
App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection for PTSD specifically requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  In addition, as 
already noted, in cases involving personal assault, evidence from 
sources other than the appellant's service records may 
corroborate the appellant's account of the stressor incident.  38 
C.F.R. § 3.304(f)(4) (2009).

As noted above, the Board notes that the Veteran has stated on 
multiple occasions that his current claimed PTSD is related to 
incidents in service in which he was sexually assaulted by fellow 
soldiers on three separate occasions.  The Veteran has further 
claimed that one of the attacks occurred in June 1973 and another 
in July 1973 and that these attacks led to his misbehavior and 
subsequent discharge from active duty in April 1974.  Credible 
supporting evidence that a claimed in-service stressor occurred 
is important in light of the specific elements necessary to 
substantiate a service connection claim for PTSD compared to 
other psychiatric disorders.  See 38 C.F.R. § 3.304(f) (2009).  

Under the circumstances of this case, the Board believes that 
additional effort should be undertaken to allow the Veteran to 
submit any corroborating evidence, to include supportive 
statements from other individual(s) who may be able to provide 
corroborative evidence of the Veteran's claimed stressors.  
Therefore, on remand, the AOJ must search for other relevant 
evidence, which includes evidence corroborating the assaults.  
Furthermore, as instructed in the remand, the Veteran must be 
notified if the search for corroborating information leads to 
negative results. 

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service treatment 
records reflect that at his December 1972 entrance report of 
medical history, he replied "no" when asked if he suffered from 
nightmares, depression or excessive worry, or any other 
psychiatric troubles.  He was noted to be "normal" 
psychiatrically on examination at that time.  Report of medical 
examination conducted at the Veteran's April 1974 separation from 
active duty again found him to be "normal" psychiatrically.  
Records are silent as to any complaints of or treatment for 
psychological difficulty while the Veteran was serving on active 
duty.

Post-service medical records reflect that the Veteran's treating 
private and VA medical professionals have identified the Veteran 
as suffering from both PTSD and a host of other acquired 
psychiatric disorders, including depression, bipolar disorder, 
and paranoid schizophrenia.  The Veteran also has a longstanding 
history of treatment for substance abuse.  In that connection, 
the Board notes that records from private treatment providers 
document that the Veteran was diagnosed with adjustment disorder 
and atypical anxiety disorder during a private psychiatric 
evaluation in March 1984.  He was assigned a diagnosis of anxiety 
disorder by a VA psychiatric evaluator in September 1985, who 
noted that the Veteran complained of first having problems with 
his nerves in service.  Private records from 2004 document that 
the Veteran was seen on an inpatient basis on multiple occasions 
with diagnoses of major depressive disorder, paranoid 
schizophrenia, and bipolar disorder, as well as polysubstance 
abuse.  Similar records from the Veteran's VA treatment reflect 
that he was assigned a diagnosis of depressive disorder in June 
2003 and was noted in July 2004 to state that he first "heard 
voices" while serving on active duty in the Navy.  Subsequent VA 
treatment records document that the Veteran has been assigned 
diagnoses of cocaine and alcohol dependence, for which he has 
received multiple rounds of treatment.  In addition, private 
treatment records from the Vet Center and other treatment 
providers indicate that the Veteran has been assigned a diagnosis 
of PTSD, which his Vet Center social worker linked to in-service 
sexual trauma in a February 2008 letter to VA.  Private treatment 
records from July 2009 similarly reflect a diagnosis of PTSD and 
a history of "sexual abuse of adult." 

The Veteran also underwent VA examination in March 2007.  At that 
time, the examiner noted the Veteran's report of drinking alcohol 
and taking drugs while on board ship in service.  The examiner 
opined that the Veteran's "most prominent problem[s] in his 
records and his treatment over the years have been his problems 
with substance abuse."  The examiner noted the Veteran's report 
of depression, insomnia, and nervousness, as well as his 
contention that he was "bullied" by others in the Navy during 
service.  The examiner, however, found the Veteran not to have 
suffered a significant traumatic event while on active duty and 
therefore not to have a diagnosis of PTSD.  The examiner instead 
assigned a diagnosis of alcohol and cocaine dependence as well as 
mood disorder not otherwise specified.  The examiner did not 
offer a full rationale for his finding that the Veteran did not 
suffer from PTSD, nor did he offer an explanation for his opinion 
as to the etiology of the Veteran's mood disorder.  

The Board further acknowledges that the VA examiner in March 2007 
concluded that the Veteran did not have PTSD, but did not fully 
explain the reasoning behind this conclusion.  Further, the VA 
examiner assigned the Veteran a diagnosis of mood disorder not 
otherwise specified but concluded, without explaining, that such 
disorder was not related to his military service.  The Board 
notes that the United States Court of Appeals for Veterans Claims 
has held that once VA undertakes the effort to provide an 
examination when developing a claim for service connection, even 
if not statutorily obligated to do so, it must provide an 
adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 
(2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty 
to return an inadequate examination report "if further evidence 
or clarification of the evidence . . . is essential for a proper 
appellate decision").  The Board also notes that the failure of 
the physician to provide a basis for his or her opinion goes to 
the weight or credibility of the evidence.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  The Court has further 
recognized that a mere statement of opinion, without more, does 
not provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Here, although the March 2007 VA examiner specifically found the 
Veteran not to have a current diagnosis of PTSD, he did not 
address the possibility of a relationship between the Veteran's 
claimed in-service sexual assault and possible PTSD.  

In light of the Veteran's contentions and the medical evidence 
discussed above, the Board finds it necessary to secure an 
additional examination to ascertain whether the Veteran in fact 
has PTSD that is a result of a confirmed in-service stressor or 
otherwise suffers from an acquired psychiatric disorder related 
to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the 
record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  
Thus, on remand, the Veteran should be afforded a VA examination 
in order to obtain a current diagnosis based on both an 
examination and a thorough review of his claims file.  
Specifically, the Veteran should be afforded a psychiatric 
evaluation, to include particular attention to the PTSD diagnoses 
made as a result of VAMC treatment, as well as his diagnoses of 
other acquired psychiatric disorders.  In the report, the 
examiner should address the relationship between any diagnosed 
PTSD and the Veteran's claimed in-service stressors.  

Further, on remand the AOJ must schedule the Veteran for a VA 
psychiatric examination in order to determine the current 
diagnosis or diagnoses of his claimed acquired psychiatric 
disorder(s), especially in light of his allegations of in-service 
assault.  In addition to conducting a psychiatric examination, 
the designated examiner must provide a medical nexus opinion with 
respect to each identified acquired psychiatric disorder.  The 
opinion must address whether the Veteran has an acquired 
psychiatric disorder that is attributable to his active military 
service.  Such an opinion is also important in view of the 
evidence contained in the Veteran's post-service treatment 
records, which indicate multiple diagnoses of psychiatric 
disorders, such as depressive disorder and bipolar disorder, in 
addition to PTSD.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The AOJ must review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.  This includes requesting that 
the Veteran provide sufficient 
information, and if necessary 
authorization, to enable the AOJ to obtain 
any additional pertinent evidence not 
currently of record pertaining to the 
claim on appeal.  

In particular, the AOJ must send the 
Veteran a corrective VCAA notice that 
explains specifically what evidence and 
information is required to substantiate a 
claim of service connection for PTSD based 
on a claim of in-service personal assault.  
See 38 C.F.R. § 3.159 (2009).  The Veteran 
must be specifically told of the 
information or evidence he should submit 
and of the information or evidence that VA 
will obtain with respect to his claim of 
service connection.  The Veteran must be 
specifically notified that an alleged 
personal assault in service may be 
corroborated by evidence from sources 
other than his service records, as defined 
in 38 C.F.R. § 3.304(f)(4).  (All specific 
examples of alternative sources of 
evidence listed in this regulation must be 
included in the notification letter.)

2.  The Veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD, must be further 
developed in accordance with those special 
alternative evidentiary development 
procedures associated with personal 
assault claims as noted in 38 C.F.R. § 
3.304(f)(4) and the VA Adjudication 
Procedures Manual Rewrite (M21-1 MR), Part 
IV, Subpart ii, Chapter 1, Section D, 
Paragraph 17.  In this respect, a request 
must be made to the Veteran, with a copy 
to his representative, that he provide as 
much detail as possible regarding the 
alleged sexual assaults by fellow 
soldiers, to include any other evidence 
corroborating the incident.  The Veteran 
must also be invited to submit statements 
from former service comrades or others 
that might help establish the occurrence 
of his alleged stressful experiences.  

Any additional action necessary for 
independent verification of the alleged 
stressor must be accomplished.  If the 
search for corroborating information leads 
to negative results, this must be 
documented in the claims file.  Then, the 
Veteran must be notified of this fact, of 
the efforts taken to obtain the 
information, and of any further action to 
be taken.

3.  Any medical or other records relied 
upon by SSA in awarding the Veteran 
disability benefits must be sought.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received must be associated with the 
claims file.

4.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2009).  

Psychological testing must be conducted 
with a view toward determining whether the 
Veteran in fact has PTSD.  A VA examiner 
must thereafter review the Veteran's claims 
file and test results, examine the Veteran, 
and provide an opinion as to whether the 
Veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  The examiner 
must identify the specific stressor(s) 
underlying any PTSD diagnosis and should 
comment upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  A complete rationale must be 
provided for all opinions expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has any other current 
acquired psychiatric disorder that is 
related to his active military service.  
Such an opinion should be provided for each 
psychiatric diagnosis made.  All opinions 
must be set forth in detail and explained 
in the context of the record.  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

